 
EXHIBIT 10.52
 


AMENDMENT TO RETIREMENT AGREEMENT

 
This agreement (the “Amendment”) is entered into as of September 14, 2009 (the
“Effective Date”) by Kuslima Shogen (“Shogen”) and Alfacell Corporation, a
Delaware corporation (“Alfacell”).
 
WHEREAS, Shogen and Alfacell are parties to a Retirement Agreement dated as of
April 25, 2008 (the “Retirement Agreement”);
 
WHEREAS, Alfacell is seeking financing required to enable it to continue its
operations and continue to pursue the development of its pharmaceutical
products;
 
WHEREAS, Alfacell believes that it must reduce its outstanding obligations,
including its obligations to Shogen under the Retirement Agreement, in order to
obtain such financing;
 
WHEREAS, as the founder, former Chief Executive Officer and currently a director
and stockholder of Alfacell, Shogen wishes to see Alfacell obtain such
financing, continue its operations and successfully complete development of its
pharmaceutical products; and
 
WHEREAS, Shogen and Alfacell wish to amend the Retirement Agreement as provided
herein.
 
NOW THEREFORE, in consideration of the mutual promises and undertakings of the
parties, it is hereby agreed as follows:
 
1.           Commencing as of September 14, 2009, the periodic payments payable
to Shogen under Section 2(a) of the Retirement Agreement (the “Periodic
Payments”) will be paid at the rate of $150,000 per year rather than at the rate
of $300,000 per year as currently provided in Section 2(a) of the Retirement
Agreement, provided that Shogen shall be entitled to retain all payments
received from Alfacell pursuant to Section 2(a) of the Retirement Agreement from
the Termination Date through September 14, 2009.  Pursuant to the foregoing
amendment to the rate of Periodic Payments, the Periodic Payments during the
period from September 14, 2009 through March 31, 2010 shall total $81,250 and
the Periodic Payments during the period from April 1, 2010 through March , 31,
2011 shall total $150,000.
 
2.           The amount of the Continuing Payments payable to Shogen pursuant to
Section 3(b)(v) of the Retirement Agreement shall be changed such that Shogen
shall receive payments equal to (i) 5% of any royalties payable with respect to
net sales which are received by Alfacell pursuant to any and all license
agreements entered into by Alfacell for the marketing and distribution of
Licensed Products rather than the 15% of any such royalties currently set forth
in Section 3(b)(v) of the Retirement Agreement and (ii) 2% of net sales which
Alfacell books on its financial statements rather than the 5% of such net sales
currently set forth in Section 3(b)(v) of the Retirement Agreement, provided
that Shogen shall receive such revised Continuing Payments only to the extent
and under the conditions set forth in Section 3(b)(v) of the Retirement
Agreement. All references to 15% in Section 3(b)(v) of the Retirement Agreement
shall be changed to 5% and all references to 5% in Section 3(b)(v) of the
Retirement Agreement shall be changed to 2%.
 
3.           In the event Alfacell shall obtain a positive result in a clinical
trial for ONCONASE®, Shogen shall be entitled, within 20 business days after
Alfacell becomes aware of such positive result, to receive cash payments or
shares of common stock or a combination of cash and common stock, equal to the
amount by which the aggregate amount of the Periodic Payments actually paid to
Shogen during the two year period following the Termination Date is less than
$600,000. Alfacell shall have the option to make such payment in cash, common
stock or a combination thereof. Any shares of common stock of Alfacell issued to
Shogen pursuant to this Section 3 shall not be registered under the Securities
Act of 1933 and shall be valued at the closing price of the common stock on the
last trading day before such common stock is issued. If for any reason, the
common stock of Alfacell is not publicly traded at the time of its issuance it
will be valued in good faith by the board of directors of Alfacell. For purposes
of this Section 3, a positive result in a clinical trial for ONCONASE® shall be
marketing approval of ONCONASE® by the FDA or EMEA for any indication.
 

--------------------------------------------------------------------------------


4.         This Amendment shall be binding on the parties as of the Effective
Date, provided however that the changes to the Retirement Agreement provided in
Sections 1, 2 and 3 hereof shall not go into effect unless and until Alfacell
shall obtain additional debt or equity financing subsequent to the Effective
Date.  Since such additional financing will not be obtained until after
September 14, 2009, Periodic Payments made after the date such financing is
obtained will be adjusted so that Periodic Payments made during the period from
September 14, 2009 through March 31, 2011 shall total $231,250 as provided in
Section 1 hereof.


5.         Alfacell and Shogen acknowledge that they have each had sufficient
opportunity to review the terms of this Amendment and to consult with advisors
and attorneys of their choice concerning its terms and conditions. Shogen
acknowledges that she fully and completely understands the terms of this
Amendment and their significance, and that she accepts those terms and enters
into this Amendment freely and voluntarily thereby binding herself, her heirs,
successors, personal representatives and assigns. Shogen warrants that she is
fully competent to enter into this Amendment.


6.         All capitalized terms used herein and not defined herein shall have
the meaning assigned to such terms in the Retirement Agreement.


7.         Except as specifically amended herein, all of the terms and
conditions of the Retirement Agreement and the Release Agreement shall remain in
full force and effect.


8.           This Amendment, together with the Retirement Agreement, contain the
entire understanding of the parties, and there are no additional promises,
representations, assurances, terms or provisions between the parties.
 
9.         This Amendment may be executed in separate counterparts, each of
which shall be considered an original but all of which shall constitute one
agreement.


AGREED AND ACCEPTED:
 
ALFACELL CORPORATION
     
By:  /s/ Charles Muniz
Name:  Charles Muniz
Title:  President
/s/ Kuslima Shogen
Kuslima Shogen





 